Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: filter monitoring system module.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paulsen (US 7,042,346 B2).
Regarding claim 1, Paulsen discloses a system and method for collecting data regarding the parts of a vehicle and that the data are used to determine if the vehicle can be operated, wherein said parts include the oil filter and the air filter (column 4, lines 10-26), wherein the parts, in this case, the parts (100) include RFID tags (104) (column 4, lines 27-39).  The system further includes RFID reader or interrogator (103) that is comprised of a transceiver, a decoder and an antenna (column 4, line 61 through column 5, line 3), wherein the interrogator (103) is hardwire, connected to the CPU (105) (column 5, lines 18-27).  Paulsen further illustrates that “the interrogator (103) decodes the data provided by the RFID tag 104 and passes that data to a host computer for processing, such as CPU 105.”  According to these, Paulsen clearly suggests using the CPU (105) as a module that can be able to send and receive data from the RFID tags (104) via the antenna of the interrogator (103).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Paulsen to arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, for the purpose of determining if one of a plurality of separate filtration systems is not genuine.
Regarding claim 2, Paulsen discloses the filtration systems comprises the oil filter and the air filter (column 4, lines 10-26).
Regarding claim 3, Paulsen describes the CPU (105) as a computer module that includes I/O components configured to communicate with the storage (302) and the RFID tags via the RFID interrogator (103) (column 7, lines 19-32).
Regarding claim 4, Paulsen discloses the CPU (105) as a computer module that includes I/O components configured to communicate with the storage (302) and the RFID tags (104) via the RFID interrogator (103) (column 7, lines 19-32), wherein each of RFID tags (104) comes with a different part (column 4, lines 10-26).
Regarding claim 5, Paulsen discloses that each of RFID tag (104) contains data stored in the RFID tag’s integrated circuit (column 5, lines 4-17).
Regarding claim 6, Paulsen teaches that multiple RFID readers or interrogators (103) each is packaged with a transceiver, a decoder, and an antenna (column 4, line 61 through column 5, line 3; column 5, lines 18-27).
Regarding claim 7, Paulsen teaches that the RFID interrogators (103) could be hardwire, or wirelessly, connected to the CPU (105) (column 5, lines 18-27).
Regarding claim 8, Paulsen discloses that the interrogators (103) decode the data provided by the RFID tag (104), and passes the data to the CPU (105, and then CPU (105) takes a course of action with respect to the corresponding part (100) (column 5, lines 4-17).
Regarding claim 9, Paulsen teaches that the RPT (Required Part Table) (306) includes the installation date stamp which denotes the date and time the part (100) was installed in the vehicle (102) (column 9, lines 18-33).
Regarding claim 10, Paulsen teaches that the part (100) that includes RFID (104) is monitored by the CPU (105), wherein the CPU (105) includes a data storage (302) that stores RPT (306), an Active Part Table (APT) 310, a New Part List (NPL) (312), and Parts History Table (PHT) (314).
Regarding claims 12, and 13, Paulsen teaches that the RFID tag (104) stores information regarding the part (100), such as unique serial number (Figure 2; column 5, lines 57-65; column 6, lines 6-35).
Regarding claim 14, Paulsen teaches the CPU (105) is configured to store required part table (RPT) (306) which includes the system part ID representative in code (column 7, line 19 through column 8, line 17).
Regarding claim 15, Paulsen teaches that the CPU (105) is interconnected with the vehicle warning system (305) that issues a specific warning light as displaying message to the user (column 8, lines 18-35).
Regarding claim 16, Paulsen teaches that the CPU (105) is configured to communicate with the interrogator (103) via either wired or wireless connection (column 5, lines 18-27).
Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Paulsen (US 7,042,346 B2) and in view of Boss et al. (herein after “Boss”) (Us 8,209,076 B2).
Paulsen is not quite disclosing or suggesting the features of “at least one sensor associated with at least of each of the plurality of filtration systems, the plurality of wireless communication tags, or the FMS module.”
Boss discloses a system and method for tracking vehicle maintenance using sensor detection.  Boss teaches that an automotive component or part is equipped with a passive RFID tag or sensors (column 4, lines 4-34; column 6, lines 16-52).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Paulsen reference with the teachings of the Boss reference to arrive at the claimed invention.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing service indicator for each of a plurality of filtration system.
Examiner’s Comments Regarding Another Cited Reference
	The U.S. patent application publication No. US 2010/0117796 A1 (Claessen reference) discloses a device and method of coupling a processor to an RFID tag.  The device includes a RFID tag, an antenna, and a processor.  The RFID consists of a memory and a communication circuit, wherein the communication circuit sends and receives information from a computer via an RFID tag reader-writer.  The processor sends a first data to the memory for later retrieval by the RFID tag reader-writer, and receives a second data from the RFID tag reader-writer from the memory.  
	The U.S. patent application publication No. US 2008/0079545 A1 (McLAREN) discloses a system, method, and computer program product for filtering a RFID signal.  The system comprises a receiver for receiving the RFID signal from at least one RFID tag; a processor is in communication with the receiver, filtering the received RFID signal.  The processor further measures at least one pre-operational interference signal, extracting amplitude and frequency data from the measured interference signal, computing at least one filter-dependent parameter based on the extracted amplitude and frequency data, generating and storing in the memory a table having one set of filter coefficients based on the computed at least one filter-dependent parameter.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667